Citation Nr: 1513543	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  09-01 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals, right knee trauma with arthritis, prior to August 31, 2007. 

2.  Entitlement to an evaluation in excess of 20 percent for residuals, right knee trauma with arthritis, from August 31, 2007. 

3.  Entitlement to an evaluation in excess of 10 percent for right knee instability. 

4.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to November 1973. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which, in pertinent part, continued the 10 percent rating for residuals, right knee trauma with arthritis.  A 20 percent rating for residuals, right knee trauma with arthritis, was also granted effective August 31, 2007, by virtue of the Board's April 2012 decision.  The Board also denied a rating in excess of 10 percent prior to August 31, 2007. (Both of these determinations are subject to the Court's remand as indicated below).  The Board has recharacterized the issues on the cover page to accurately reflect this procedural history. 

Also, during the pendency of the appeal, in December 2008, the RO assigned a separate 10 percent rating for "lateral instability in the right knee," effective March 4, 2007.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board, and the issues before the Board are as listed on the title page.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. A transcript of this hearing is of record.  The Board then remanded the claims for further development in December 2009. 

In April 2012, the Board: (1) denied the Veteran's claim for an evaluation in excess of 10 percent for residuals, right knee trauma with arthritis, prior to August 31, 2007; (2) granted a 20 percent evaluation for residuals, right knee trauma with arthritis, from August 31, 2007; (3) denied an evaluation in excess of 10 percent for right knee instability; (4) granted a 20 percent evaluation for residuals of fracture, dislocation of right ankle with traumatic arthritis, prior to June 3, 2010; (5) denied an evaluation in excess of 20 percent for residuals of fracture, dislocation of right ankle with traumatic arthritis, from June 3, 2010; and (6) remanded the issues of entitlement to service connection for a left ankle disability, a left knee disability, and a right foot disability pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that while the RO subsequently issued a statement of the case in May 2012 as to the issues enumerated in (6) above, the Veteran did not perfect a timely appeal.  As such those issues are not before the Board for consideration. 

In any event, the Veteran appealed the Board's April 2012 decision, and the United States Court of Appeals for Veterans Claims (Court) by a November 2012 Order granted a October 2012 Joint Motion for Partial Remand (Joint Motion) vacating that portion of the Board's decision which denied a rating in excess of 10 percent prior to August 31, 2007, right knee trauma with arthritis; granted a rating of 20 percent, but no higher, from August 31, 2007, for right knee trauma with arthritis; and denied a rating in excess of 10 percent for right knee instability, all with regard to whether the record had raised the issue of entitlement to TDIU.  With respect to the TDIU issue, in particular, the JMR noted that the Board had erred in not adequately addressing the relevant evidence as to the Veteran's employability and whether it raised the issue of entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 451-52 (2009).  

The JMR also specifically noted that the Veteran was not pursing claims for higher rating for residuals of a right ankle fracture for the periods prior to, and from June 3, 2010, and that those issues were otherwise affirmed.  

The November 2012 Court Order remanded to the Board the issues on the title page consistent with the instructions of the Joint Motion.  In May 2013, the Board remanded those issues for additional development.




The issues of increased ratings for right eye pterygium, deviated nasal septum, bilateral plantar warts, and history of renal lithiasis, and service connection for bilateral hip, bilateral foot, left knee, and left ankle conditions, have been raised by the record in November and December 2013 statements and during January 2015 telephone contact with VA.  Those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them.  They are therefore referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board observes that, following issuance of an October 2013 SSOC addressing the right knee increased rating claim, two VA examination reports were added to the record that contain evidence pertaining to the Veteran's right knee rating.  Specifically, an April 2014 VA examination report addressing TDIU and a September 2014 VA knee examination report both contain findings pertaining to the severity of the Veteran's right knee disability.  Neither of those reports has been considered in any AOJ adjudication of the right knee increased rating issue.  While an SSOC was issued in May 2014 addressing a TDIU, the April 2014 VA examination was not listed as evidence.  Because the VA examination reports were generated by VA, they must be considered constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Before final appellate review by the Board may properly proceed, the right knee increased ratings issues must be remanded for AOJ consideration of the new evidence and issuance of a SSOC.

Additionally, the Board finds the AOJ should again refer the claims for a higher rating for service-connected right knee disabilities and TDIU to the Director of Compensation and Pension Service for TDIU for an extra-schedular consideration under 38 C.F.R. § 4.16(b).  While a determination was made by the Director in May 2014 that an extraschedular TDIU was not warranted, the Board notes that only the October 2013 VA examination was considered, and not the subsequent April 2014 and September 2014 examinations.

On remand, relevant ongoing treatment records relating to the right knee should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  It does not appear that any treatment records dated after April 2012 have been obtained.

In order to ensure that the Veteran's procedural due process rights have been complied with, this case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for any right knee disorder.  After securing the necessary release, the AOJ should obtain any records which are not duplicates of those already contained in the claims file. 

Additionally, obtain relevant VA treatment records dating since April 2012, if any.  If any requested records are not available, the Veteran should be notified of such.

2.  The AOJ should again refer the claims for a higher rating for service-connected right knee disabilities and TDIU to the Director of Compensation and Pension Service for TDIU for an extra-schedular consideration under 38 C.F.R. § 4.16(b).

3.  After all further development necessary is completed, the AOJ should readjudicate the right knee increased rating claims and TDIU remaining on appeal.  If any portion of the appeal remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






